      Case 5:20-cv-00224 Document 15 Filed on 05/18/21 in TXSD Page 1 of 1
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                           UNITED STATES DISTRICT COURT                                 May 19, 2021
                            SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                                 LAREDO DIVISION

JOSH LIMAS,                                     §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 5:20-CV-224
                                                §
CREATIVE EDIFICATIONS, INC., et al,             §
                                                §
        Defendants.                             §

                                            ORDER

       On May 13, 2021, Plaintiff Josh Limas filed a Notice of Voluntary Dismissal Pursuant to

Rule 41(a) (Dkt. 14.) The notice (Dkt. 14) complies with Federal Rule of Civil Procedure

41(a)(1)(A)(i) because Defendant Creative Edifications, Inc. has not served either an answer or a

motion for summary judgment. See Fed. R. Civ. P. 41(a)(1)(A)(i). Accordingly, the case has

been DISMISSED WITHOUT PREJUDICE. See Fed. R. Civ. P. 41(a)(1)(B). The Clerk of Court

is DIRECTED to TERMINATE the case.1

       IT IS SO ORDERED.

       SIGNED this 18th day of May, 2021.


                                                ___________________________________
                                                Diana Saldaña
                                                United States District Judge




1
 Because the case has been dismissed, Plaintiff need not submit a response related to the Court’s
May 10, 2021 order (Dkt. 13).
1/1
